DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on04/06/2021 has been entered.
 
Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 04/06/2021. The following is the status of the claims:

Claims 1-4, 6-16, and 20 are pending.
Claims 5, 17-19 are canceled.
Claims 1 and 14 are amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 14-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi - (WO2016/072100 - previously cited and referring to US2017/0328644 as English equivalent), hereinafter referred to as “Takahashi”.

Regarding Claim 1, Takahashi discloses (Figures 1-4) a printed circuit heat exchanger (100) comprising: 
a stack of channel plates (1) including a plurality of first channel plates (10) and a plurality of second channel plates (20), wherein the first channel plates and the second channel plates are alternately stacked on one another (as shown in Figures 1-2), such that fluids A and B (6 & 7, respectively) are heat-exchanged between the first and second channel plates (Paragraph 0039, last sentence), the first channel plate having a fluid path (13) for fluid A extending in two divided branches (first and second branches as shown in Figure 3A as annotated below, each further divided into two sets of individual channels 13) on one surface thereof (as shown in Figure 3A), wherein inflow and outflow parts (11 & 12, respectively) for fluid A are formed on first (end side of the fluid path 13 where port 11 along the X direction in Figure 3A is located) and second (end side of the fluid path 13 where port 12 along the X direction in Figure 3A is located) opposite end sides of the fluid path for fluid A (as shown in Figure 3A), the second channel plate having a fluid path (23) for fluid B extending in two divided branches (first and second branches as shown in Figure 3B as annotated below, each further divided into two sets of individual channels 23) and intersecting (interpreted as “to cut across or overlap each other” per the definition of “intersect” on https://www.thefreedictionary.com/intersect. In the instant case, the flow path 23 intersect the flow path 13 in the Z direction as shown in Figures 1-2) with the fluid path for fluid A on one surface thereof (as shown in Figure 3B), wherein inflow and outflow parts (21 & 22, respectively) for fluid B are integrally formed on third (end side of the fluid path 23 where port 21 along the X direction in Figure 3B is located) and fourth (end side of the fluid path 23 where port 22 along the X direction in Figure 3B is located) opposite end sides of the fluid path for fluid B (as shown in Figure 3B), wherein the first channel plate has communicating structures (9a) corresponding to the inflow and outflow parts for fluid B on opposite sides thereof (as shown in Figure 3A, and per Paragraph 0054, lines 8-10); 
an upper plate section (upper plate 8) attached to an upper surface of the stack to close the upper surface of the stack (as shown in Figures 1-2); 
(lower plate 8) attached to an undersurface of the stack to close the undersurface of the stack (as shown in Figures 1-2), and 
wherein the fluid path for fluid A has a planar structure (as shown in Figure 3A) in which the fluid path divides into two divided branches (as set forth above) in a symmetrical form from the inflow part for fluid A (as shown in Figure 3A, as annotated below).

    PNG
    media_image1.png
    531
    1033
    media_image1.png
    Greyscale

Takahashi's Figure 3A, annotated by Examiner


    PNG
    media_image2.png
    521
    1061
    media_image2.png
    Greyscale

Takahashi's Figure 3B, annotated by Examiner


Regarding Claim 2, Takahashi discloses the printed circuit heat exchanger according to claim 1 and further teaches wherein the fluid path for fluid A has a planar structure (as shown in Figure 3A) in which a plurality of bent passages (14) adjoins each other.
Regarding Claim 14, Takahashi discloses (Figures 1-4) a printed circuit heat exchanger (100) comprising: 
a stack of channel plates (1) including a plurality of first channel plates (10) and a plurality of second channel plates (20), wherein the first channel plates and the second channel plates are alternately stacked on one another (as shown in Figures 1-2), such that fluids A and B (6 & 7, respectively) are heat-exchanged between the first and second channel plates (Paragraph 0039, last sentence), the first channel plate having a median fluid path (median fluid path as shown in Figure 3A as annotated below) (two branches each further divided into two sets of individual channels 13) on one surface thereof (as shown in Figure 3A), wherein inflow and outflow parts (11 & 12, respectively) for fluid A are formed on first (end side of the fluid path 13 where port 11 along the X direction in Figure 3A is located) and second (end side of the fluid path 13 where port 12 along the X direction in Figure 3A is located) opposite end sides of the median fluid path for fluid A (as shown in Figure 3A), the second channel plate having a fluid path (23) for fluid B extending in two divided branches (first and second branches as shown in Figure 3B as annotated above, each further divided into two sets of individual channels 23) and intersecting (interpreted as “to cut across or overlap each other” per the definition of “intersect” on https://www.thefreedictionary.com/intersect. In the instant case, the flow path 23 intersect the flow path 13 in the Z direction as shown in Figures 1-2) with the fluid path for fluid A on one surface thereof (as shown in Figure 3B), wherein inflow and outflow parts (21 & 22, respectively) for fluid B are integrally formed on third (end side of the fluid path 23 where port 21 along the X direction in Figure 3B is located) and fourth (end side of the fluid path 23 where port 22 along the X direction in Figure 3B is located) opposite end sides of the fluid path for fluid B (as shown in Figure 3B), wherein the first channel plate has communicating structures (9a) corresponding to the inflow and outflow parts for fluid B on opposite sides thereof (as shown in Figure 3A, and per Paragraph 0054, lines 8-10); 
an upper plate section (upper plate 8) attached to an upper surface of the stack to close the upper surface of the stack (as shown in Figures 1-2);
(lower plate 8) attached to an undersurface of the stack to close the undersurface of the stack (as shown in Figures 1-2); 
a planar sealing structure (portion of the upper and lower plate sections that directly overlay, and thus seal, the respective openings 9a of the uppermost and lowermost plate 10) integrally formed on the upper and lower plate sections corresponding to the inflow and outflow parts for fluid B (as shown in Figures 1-2. This interpretation is consistent with applicant disclosure of sealing structures 131/132 and 141/142 as being portions of the upper and lower plates respectively)
wherein the median fluid path for fluid A has a planar structure (as shown in Figure 3A) in which the fluid path divides into two divided branches (as set forth above) in a symmetrical form from the inflow part for fluid A (as shown in Figure 3A, as annotated below); 
wherein the first channel plate includes opposite separate lateral fluid paths (lateral fluid paths as shown in Figure 3A as annotated below) in a planar structure in which the opposite separate lateral fluid paths are symmetric with each other about the median fluid path for fluid A (as shown in Figure 3A, as annotated below); and 
wherein the fluid paths for fluid A respectively have inflow and outflow parts (14) for fluid A, and 
wherein the median fluid path for fluid A has a planar structure (as shown in Figure 3A) in which the fluid path divides into two divided fluid path branches in a symmetrical manner from the inflow part for fluid A (as set forth above), and the opposite separate lateral fluid paths for fluid A are symmetric with each other about a median line (C) (symmetry axis as shown in Figure 3 as annotated below) of the (as shown in Figure 3 as annotated below).


    PNG
    media_image3.png
    569
    1071
    media_image3.png
    Greyscale

Takahashi's Figure 3A, annotated by Examiner



Regarding Claim 15, Takahashi discloses the printed circuit heat exchanger according to claim 14 and further teaches wherein the planar sealing structure has fluid holes (holes in communication with manifolds 2 & 3) through which the fluid B flows (as shown in Takahashi’s Figure 2), and wherein inflow and outflow pipes (2 & 3, respectively) for fluid B are connected to the fluid holes (as shown in Takahashi’s Figure 2).
Regarding Claim 20, Takahashi discloses the printed circuit heat exchanger according to claim 14 and further teaches wherein the lateral fluid paths for fluid A extend in one direction from the inflow part for fluid A without divided branches (as shown in Takahashi’s Figure 3A as annotated above under claim 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6-7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi as applied to claim 1 above, in view of Symonds - (US6968892 - previously cited), hereinafter referred to as “Symonds”.

Regarding Claim 3, Takahashi discloses the printed circuit heat exchanger according to claim 1 and further teaches wherein the first and second channel plates have a rectangular planar structure (as shown in Figures 2, 3A-3B), and wherein the inflow and outflow parts for fluid B formed on the second channel plate have a shape (circular) attached to opposite sides of the rectangular planar structure (as shown in Figure 3B), with an internal space (91 & 92, respectively) thereof communicating with the fluid path for fluid B (as shown in Figures 1-2) but fails to teach the shape being semicircular or polygonal.
(Figures 11-12) a rectangular heat exchanger plate (70) having inflow and outflow parts (83C & 83D respectively) in fluid communication with a flow path (82), and communication structures (83A & 83B) for fluid communication with an adjacent plate (70). In particular, Symonds teaches wherein the inflow and outflow parts and the communication structures have a semi-circular shape (as shown in Figure 11). It would have been obvious matter of design choice, to modify Takahashi, by changing the shape of the inflow and outflow parts and the communication structures from circular to semicircular, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV (B).
Regarding Claim 4, Takahashi as modified teaches the printed circuit heat exchanger according to claim 3 and further teaches wherein the inflow and outflow parts for fluid B are integrated with the second channel plate (as shown in Takahashi’s Figure 3B).
Regarding Claim 6, Takahashi as modified teaches the printed circuit heat exchanger according to claim 3 and further teaches wherein the inflow and outflow parts for fluid B and the communicating structures of the first channel plate are stacked on one another (as shown in Takahashi’s Figures 1-2) to form a single communicating space (91 & 92, respectively).
Regarding Claim 7, Takahashi as modified teaches the printed circuit heat exchanger according to claim 6 and further teaches wherein the single communicating (due to the modified shape of the inflow/outflow parts per claim 3 above).
Regarding Claim 10, Takahashi discloses the printed circuit heat exchanger according to claim 1 and further teaches wherein the first and second channel plates have a rectangular planar structure (as shown in Figures 2, 3A-3B), and wherein the inflow and outflow parts for fluid A formed on the second channel plate have a shape (circular) attached to inner surfaces of the rectangular planar structure (as shown in Figure 3A), with an internal space (93 & 94, respectively) thereof communicating with the fluid path for fluid A (as shown in Figures 1-2) but fails to teach the shape  being semicircular or polygonal.
However, Symonds teaches (Figures 11-12) a rectangular heat exchanger plate (70) having inflow and outflow parts (83C & 83D respectively) in fluid communication with a flow path (82), and communication structures (83A & 83B) for fluid communication with an adjacent plate (70). In particular, Symonds teaches wherein the inflow and outflow parts and the communication structures have a semi-circular shape (as shown in Figure 11). It would have been obvious matter of design choice, to modify Takahashi, by changing the shape of the inflow and outflow parts and the communication structures from circular to semicircular, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV (B).
Regarding Claim 11, Takahashi as modified teaches the printed circuit heat exchanger according to claim 10 and further teaches wherein the second channel plate (9b) corresponding to the inflow and outflow parts for fluid A (as shown in Figure 3B, and per Paragraph 0042, lines 13-27).
Regarding Claim 12, Takahashi as modified teaches the printed circuit heat exchanger according to claim 11 and further teaches wherein the inflow and outflow parts for fluid A and the communicating structures of the second channel plate are stacked on one another to form a single communicating space (93 & 94, respectively).
Regarding Claim 13, Takahashi as modified teaches the printed circuit heat exchanger according to claim 12 and further teaches wherein the single communicating space has a semi-cylindrical structure (due to the modified shape of the inflow/outflow parts per claim 10 above).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Symonds as applied to claim 6 above, and further in view of Kanters et al. - (WO03054468 - previously cited), hereinafter referred to as “Kanters”.

Regarding Claim 8, Takahashi as modified teaches the printed circuit heat exchanger according to claim 6 but teaches wherein the stack is provided with the fluid holes (fluid holes 38a) for both fluids on the top and bottom plates (as shown in Takahashi’s Figure 2) rather than wherein the stack is provided, on one side thereof, with additional fluid holes communicating with the inflow and outflow parts for fluid B.
However, Kanters teaches (Figures 1-3) a heat exchanger (10) comprising a stack (16) of a plurality of first and second plates (12 & 14 respectively) located between a top and bottom plates (29 & 24 respectively). In particular, Kanters teaches (holes where inlet/outlet pipes 31 & 33 are inserted into the top plate) for a first fluid are located on the top plate while fluid holes (open ends of channels 42 of the second plates) for a second fluid are located on the side of the stack (as shown in Figure 1). 
Therefore, these two elements, i.e. inflow and outflow parts located at either the top plate or the side of the stack as to provide adequate fluid connections to the respective plates, were art-recognized equivalents at the time of the invention in heat exchanger applications (since both approaches achieve the same purpose of distributing the corresponding fluid along respective flow channels), and one of ordinary skill would have found it obvious to substitute additional fluid holes on respective sides of the stack communicating with the inflow and outflow parts for fluid B, for the fluid holes for fluid B located on the top plate.
Regarding Claim 9, Takahashi as modified teaches the printed circuit heat exchanger according to claim 8 and further teaches wherein inflow and outflow pipes (153 & 154 in Kanter’s Figure 3) for fluid B are connected to the additional fluid holes.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi as applied to claim 14 above, in view of Noishiki et al. - (US20160131434 - previously cited), hereinafter referred to as “Noishiki”.

Regarding Claim 16, Takahashi discloses the printed circuit heat exchanger according to claim 14 and further teaches wherein the fluid path for fluid A of the first channel plate has a planar structure (as shown in Takahashi’s Figure 3A) but fails to 
However, Noishiki teaches (Figure 6) a heat exchanger plate (40) comprising a fluid path (34) for a first fluid (denoted by flow arrows in channels 34) having a planar structure (as shown in Figures 4 & 6). In particular, Noishiki teaches wherein the fluid path in the planar structure has a plurality of bent passages arranged in the shape of a square wave (as shown in Figure 6, shown at least two passages 34 each having a square wave shape), and wherein the bent passages adjoin each other to form a horizontally symmetrical structure (as shown in Figure 6, and per Paragraph 0038). A skilled artisan would have recognized that by forming such a meandering fluid path, the length of the fluid path increases thus increasing the time the fluid A spends inside the heat exchanger thus ultimately enhancing heat transfer efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takahashi, by employing each of the passages 13 constituting the fluid path for fluid A in the planar structure as a bent passage arranged a square wave, and wherein the bent passages adjoin each other to form a horizontally symmetrical structure, as taught by Noishiki, for the purpose of increasing the length of the fluid path for fluid A thus increasing the time the fluid A spends inside the heat exchanger thus ultimately enhancing heat transfer efficiency.  



Response to Arguments
Applicant’s arguments, see remarks filed 04/06/2021, with respect to claims 1 and 14 have been considered but are not persuasive.
Applicant argues that Takashi does not anticipate claims 1 and 14 because Takashi fails to disclose inflow and outflow parts for fluid A formed on first and second opposite end sides of the median fluid path for fluid A, and inflow and outflow parts for fluid B are integrally formed on third and fourth opposite end sides of the fluid path for fluid B (emphasis added). Applicant points out that instead, Takahashi shows the inflow and outflow parts for both fluid A and fluid B being formed only on first and second opposite end sides, and with no inflow and outflow on third and fourth opposite end sides.
The argument is respectfully traversed. The Office asserts that as interpreted above, Takashi discloses, as shown in Figures 3A-3B, inter alia, inflow and outflow parts (11 & 12, respectively) for fluid A (fluid 6) formed on first and second opposite end sides (end side of the fluid path 13 where port 11 along the X direction in Figure 3A is located, and end side of the fluid path 13 where port 12 along the X direction in Figure 3A is located, respectively) of the fluid path for fluid A (as shown in Figure 3A), and inflow and outflow parts (21 & 22, respectively) for fluid B (fluid 7) are integrally formed on third and fourth opposite end sides (end side of the fluid path 23 where port 21 along the X direction in Figure 3B is located, and end side of the fluid path 23 where port 22 along the X direction in Figure 3B is located, respectively) of the fluid path for fluid B (as shown in Figure 3B). To clarify, as claimed, the first, second, third, fourth sides do not imply different sides of the plate, nor does it imply that these sides correspond to 
For at least the reasons discussed and set forth in the rejection above, Claims 1-4, 6-16, and 20 remain rejected.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

                        /JIANYING C ATKISSON/                        Supervisory Patent Examiner, Art Unit 3763